      Case 2:20-cv-01429-DWL Document 27 Filed 08/07/20 Page 1 of 16



 1   Cris Meyer, 012262
 2   City Attorney
     Les S. Tuskai, 030525
 3   Assistant Chief Counsel
     City of Phoenix
 4   200 West Washington Street
 5   13th Floor
     Phoenix, Arizona 85003
 6   (602) 262-6761
 7   law.civil.minute.entries@phoenix.gov

 8   Mary R. O'Grady, 011434
     Emma J. Cone-Roddy, 034285
 9   OSBORN MALEDON, P.A.
10   2929 North Central Avenue
     21st Floor
11   Phoenix, Arizona 85012-2793
12   (602) 640-9000
     mogrady@omlaw.com
13   econe-roddy@omlaw.com
14   Attorneys for City of Phoenix
15
16                     IN THE UNITED STATES DISTRICT COURT
17
                            FOR THE DISTRICT OF ARIZONA
18
      Poder in Action, an Arizona nonprofit       No. CV-20-01429-DWL
19    corporation; Arizona Dream Act Coalition,
20    an Arizona nonprofit corporation; and       RESPONSE IN OPPOSITION
      Aurora Galan Mejia, individually and on     TO MOTION FOR
21    behalf of others similarly situated         PRELIMINARY INJUNCTION
22
                          Plaintiffs,
23
      vs.
24
25    The City of Phoenix, a municipal
      corporation,
26
                          Defendant.
27
28
      Case 2:20-cv-01429-DWL Document 27 Filed 08/07/20 Page 2 of 16



 1                                 I.      INTRODUCTION
 2          Congress has deemed that only certain non-citizens are generally eligible to
 3   receive federally funded benefits. When local governments such as the City of
 4   Phoenix (the “City” or “Phoenix”) spend federal funds that Congress appropriates,
 5   they are required to comply with the restrictions that Congress has mandated. This is
 6   all that happened here: Congress provided the City with funding in response to the
 7   global pandemic. The City chose to use some of that federal money to help pay bills
 8   for rent, mortgage, and utilities for people affected by the pandemic, and it established
 9   eligibility requirements to comply with the relevant federal laws.
10          Plaintiffs seek an injunction ordering the City to distribute these federally
11   funded benefits in violation of federal law to certain groups of non-citizens who are
12   ineligible for federal public benefits. The City’s program complies with federal law,
13   and the Court should deny the request for a preliminary injunction.
14                                  II.     BACKGROUND
15          In response to the devastating effects of the Coronavirus Disease 2019
16   (“Coronavirus” or “COVID-19”) on health, the economy, and nearly all aspects of
17   life, Congress passed the Coronavirus Aid, Relief, and Economic Security Act
18   (“CARES Act”) on March 27, 2020. The CARES Act created a variety of programs,
19   provisions, and funds to aid state and local governments, households, and individuals
20   in response to COVID-19. At issue here is one fund that the CARES Act created, the
21   “Coronavirus Relief Fund.” CARES Act § 5001. The Coronavirus Relief Fund
22   included $150,000,000,000 that Congress appropriated to the United States
23   Department of the Treasury (“DOT” or “Treasury”). Id. § 5001(a)(1). Congress
24   directed Treasury to disburse this money to state and local governments pursuant to a
25   formula. It also permitted state and local governments to use these funds to cover
26   costs that:
27          (1) are necessary expenditures incurred due to the public health emergency
                with respect to the Coronavirus Disease 2019 (COVID-19);
28
                                                1
         Case 2:20-cv-01429-DWL Document 27 Filed 08/07/20 Page 3 of 16



 1           (2) were not accounted for in the budget most recently approved as of the date
                 of enactment of this section for the State or government; and
 2           (3) were incurred during the period that begins on March 1, 2020, and ends on
                 December 30, 2020.
 3
     Id. § 5001(d).
 4
 5   Treasury allocated approximately $293 million from the Coronavirus Relief Fund to
 6   the City of Phoenix (the “City”).
 7           The City then chose, as a policy matter, to use approximately $25.7 million of
 8   these funds to create a program to aid renters and homeowners who were impacted by
 9   the COVID-19 pandemic (the “Program”). Decl. of Spencer Self (“Self Decl.”) ¶ 4.
10   Under the Program that the City Council approved on May 20, 2020, households may
11   receive up to $4200 each, 1 in the form of payment of the household’s rent, mortgage,
12   or utility bills. Id. ¶ 6. In order to qualify for the Program, a member of the
13   household must provide evidence of either lost employment, a reduction in household
14   income, or an increase in day care costs due to COVID-19 (a “COVID-19 Crisis”)
15   and be a City resident. Id. ¶¶ 7, 9. In addition, to comply with federal laws governing
16   eligibility for federal public benefits, Program participants must be citizens or
17   “qualified aliens” as that term is defined in federal law (the Eligibility Requirement).
18   ¶ 9.
19           The City decided to disburse these funds through the Arizona Community
20   Action Association, doing business as Wildfire (“Wildfire”) which has experience
21   administering similar programs. Id. ¶¶ 4, 11, 16. Wildfire, in turn, will work with
22   various non-profits as well as the City’s Human Services Department (the “Partner
23   Agencies”). The Partner Agencies will determine if applicants are eligible for the
24   Program, and, provide guaranties to pay the eligible bills of Program participants, up
25   to $4200. Id. ¶¶ 12-14. Program funds will subsequently be dispersed to pay the bills
26   up to the guaranteed amounts. Id. ¶ 15.
27   1
      This was initially $2000, but a contract amendment is in progress to increase to
28   $4200. Self Decl. ¶ 6.
                                                2
      Case 2:20-cv-01429-DWL Document 27 Filed 08/07/20 Page 4 of 16



 1                                    III.   ARGUMENT
 2          Plaintiffs are not entitled to a preliminary injunction because: (1) they are
 3   unlikely to succeed on the merits; (2) they have not established a likelihood of
 4   irreparable harm; (3) the balance of equities tips sharply in the City’s favor; and (4) an
 5   injunction is not in the public interest. See Winter v. Nat. Res Def. Council, Inc., 555
 6   U.S. 7, 20 (2008) (setting out requirements for preliminary injunction).
 7          While courts evaluate the preliminary injunction factors on a sliding “scale,”
 8   Shell Offshore, Inc. v. Greenpeace, Inc., 709 F.3d 1281, 1291 (9th Cir. 2013), they
 9   must be “extremely cautious . . . and should deny such relief unless the facts and law
10   clearly favor the moving party” when the moving party seeks a mandatory injunction.
11   Kostick v. Nago, 878 F. Supp. 2d 1124, 1139 (D. Haw. 2012) (citations and quotations
12   omitted). A mandatory injunction “orders a responsible party to take action,” as
13   opposed to a prohibitory injunction which merely “preserves the status quo pending a
14   determination of the action on the merits.” Marlyn Nutraceuticals, Inc. v. Mucos
15   Pharma GmbH & Co., 571 F.3d 873, 878–79 (9th Cir. 2009) (citations and alterations
16   omitted). Plaintiffs are not asking for an injunction that preserves the status quo.
17   Instead, they are asking the Court to expand the eligibility for the Program while this
18   lawsuit is pending. Accordingly, Plaintiffs have a particularly high burden for a
19   preliminary injunction in this case.
20          A.     Plaintiffs are unlikely to succeed on the merits.
21          Plaintiffs are unlikely to succeed on the merits because they are wrong about
22   both the scope of the laws restricting federal public benefits to qualified aliens and
23   about the application of the Supremacy Clause to their claim.
24                 1.     The City’s program is a federal public benefit and thus only
                          available to qualified aliens under federal law.
25
26          The City’s actions are constrained by several federal laws. In 1996, Congress
27   passed the Personal Responsibility and Work Opportunity Reconciliation Act of 1996
28
                                                 3
         Case 2:20-cv-01429-DWL Document 27 Filed 08/07/20 Page 5 of 16



 1   (“PRWORA”), Pub. L. 104-193, 110 Stat. 2105 (1996). Among several other
 2   changes to how the federal government provided or funded benefits to or for low-
 3   income individuals, PRWORA restricted the ability of federal agencies and state and
 4   local governments to provide “federal public benefits” to non-citizens who were not
 5   “qualified aliens.” 2 PRWORA defined “federal public benefits” as follows:
 6           (A) any grant, contract, loan, professional license, or commercial license
             provided by an agency of the United States or by appropriated funds of the
 7           United States; and
 8           (B) any retirement, welfare, health, disability, public or assisted housing,
             postsecondary education, food assistance, unemployment benefit, or any other
 9           similar benefit for which payments or assistance are provided to an individual,
             household, or family eligibility unit by an agency of the United States or by
10           appropriated funds of the United States.
11   8 U.S.C. § 1611(c)(1) (emphasis added).
12           This definition of “federal public benefits” is “expansive” and “broad.”
13   Washington v. DeVos, No. 2:20-CV-0182-TOR, 2020 WL 4275041, at *5 (E.D.
14   Wash. Jul. 24, 2020).
15           The Program, using the federal funds the City received from the Coronavirus
16   Relief Fund, are federal public benefits under the definition set out in PRWORA. The
17   funds involved are “appropriated funds of the United States.” Since the City is using
18   federal funds to provide financial assistance to individuals and households, the
19   Program is providing a “grant” under the Paragraph A of the federal public benefits
20   definition. The Coronavirus Relief Fund is not itself a “grant” to the City, 3 but the
21   City’s payments under the Program are grants to the individual recipients.
22
     2
       “Qualified alien” is defined at 8 U.S.C. § 1641(b). Plaintiffs do not contend that the
23   City has altered the federal definition of qualified alien in anyway, or that Plaintiffs or
     the class they seek to represent are qualified aliens within the meaning of 8 U.S.C.
24   § 1641(b).
     3
       United States Department of the Treasury, Coronavirus Relief Fund Frequently
25   Asked Questions (“Treasury FAQ”) at 10, available online at
     https://home.treasury.gov/system/files/136/Coronavirus-Relief-Fund-Frequently-
26   Asked-Questions.pdf. (last accessed August 7, 2020) (“Fund payments made by
     Treasury to State, territorial, local, and Tribal governments are not considered to be
27   grants but are ‘other financial assistance’ under 2 C.F.R. § 200.40.”).
28
                                                  4
      Case 2:20-cv-01429-DWL Document 27 Filed 08/07/20 Page 6 of 16



 1          Alternatively, under Paragraph B of the definition, they are also an “assisted
 2   housing” benefit or, at least, a “similar benefit” that is provided on a household
 3   eligibility level. Plaintiffs wrongly assert (at 7) that the Program it is not targeted to
 4   eligibility units. The relevant eligibility unit is households that have been financially
 5   impacted by the COVID-19 pandemic. (Doc. 1 ¶ 20; Doc 1-2 at 19, 20.) Indeed, the
 6   Treasury Department has advised the Coronavirus Relief Fund cannot be used to
 7   provide assistance to individuals “without an assessment of individual need.” See
 8   Treasury FAQ at 8.
 9          Plaintiffs also argue that PRWORA does not apply to the CARES Act’s
10   Coronavirus Relief Fund as either a matter of statutory construction because the
11   CARES Act is more specific, under a 22-year old Department of Health and Human
12   Services (“HHS”) interpretation, or under one of several statutory exceptions. All of
13   these arguments fail.
14                           a.   The CARES Act is not a more specific statute.
15          Plaintiffs argue (at 6) PRWORA does not apply to the Coronavirus Relief Fund
16   because of a statutory interpretation canon that favors a “more specific provision”
17   over a “general one”, citing RadLAX Gateway Hotel, LLC v. Amalgamated Bank, 566
18   U.S. 639, 645 (2012). As RadLax explains, this canon is generally applied to
19   “statutes in which a general permission or prohibition is contradicted by a specific
20   prohibition or permission.” Id. It is simply a rule of thumb to be used when statutes
21   are in conflict on their face. RadLAX then explains that the canon is also used to
22   “avoid not contradiction but the superfluity of a specific provision that is swallowed
23   by the general one.” Id. This ensures that the general rule is given a different
24   meaning, and the statute is not read in a superfluous way. Id.
25          This canon has no applicability here for several reasons. First, the CARES
26   Act’s Coronavirus Relief Fund is not more specific than PRWORA; it includes no
27
28
                                                  5
      Case 2:20-cv-01429-DWL Document 27 Filed 08/07/20 Page 7 of 16



 1   specific permissions whatsoever that funds could be provided to non-qualified aliens.
 2   It makes a general grant to local governments to use at their discretion for purposes
 3   not anticipated in their pre-COVID-19 budgets. Second, there is neither conflict nor
 4   superfluity between the two federal acts. The canon thus has no application because
 5   there is “no conflict.” Warden, Lewisburg Penitentiary v. Marrero, 417 U.S. 653, 659
 6   n.10 (1974). Congress is not required to reincorporate PRWORA every time it passes
 7   new legislation that appropriates money that might be used to confer federal public
 8   benefits under PRWORA. This would render PRWORA’s broad restriction
 9   meaningless.
10          Plaintiffs cite to Oakley v. Devos, No. 20-cv-03215-YGR, 2020 WL 3268661,
11   (N.D. Cal. Jun. 17, 2020) but Oakley dealt with a different provision in the CARES
12   Act, which directed the Secretary of Education to disburse funding to certain colleges
13   and universities “according to a specific formula that counts all of a [college or
14   university’s] students, excluding only those enrolled in distance education courses
15   prior to the COVID-19 emergency.” Oakley, 2020 WL 3268661, at *15. The
16   colleges and universities were then authorized to disburse money to individual
17   students, without any relevant restrictions. The Oakley court thus identified a
18   conflict—this fund was apportioned on an all-student basis, with no exceptions for
19   non-qualified aliens, and the schools were directed to use these to make grants to
20   individuals. It is also not clear that Oakley is right— another district court in this
21   circuit has disagreed with Oakley. See e.g. Washington, 2020 WL 4275041, at *6
22   (finding no conflict between PRWORA and the CARES Act with regard to the same
23   education funds and instead finding the language establishing the education funding
24   “too ambiguous to demonstrate” an intent to except CARES Act funding from
25   PRWORA).
26          Regardless of whether Oakley or Washington is correct with regard to the
27   CARES Act’s education funding, Plaintiffs have not even identified the putative
28
                                                  6
         Case 2:20-cv-01429-DWL Document 27 Filed 08/07/20 Page 8 of 16



 1   conflict between the CARES Act and PRWORA with regard to the Coronavirus
 2   Relief Fund. Since no conflict exists, there is no reason to use the canon to imply an
 3   exception to PRWORA in the Coronavirus Relief Fund. Moreover, the guidance from
 4   Treasury regarding the Coronavirus Relief Fund refers to programs that comply with
 5   the CARES Act “and other applicable law,” acknowledging that other laws are
 6   relevant to the CARES Act’s implementation. Treasury FAQ at 8.
 7                  b.     The HHS interpretation confirms the Program is a federal
                           public benefit.
 8
 9           Plaintiffs next argue (at 6) that under an interpretation offered by HHS in 1998,
10   the City’s program is not a federal public benefit because the program does not target
11   “specific ‘eligibility units.’” As an initial matter, this is factually wrong; while the
12   City’s program does not rely on traditional income verification, it does target specific
13   households based on eligibility. The Program allows only households where
14   members have either lost their job, had their hours or wages reduced, or suffered from
15   increased day care costs due to COVID-19 to benefit. See Doc. 1-3 at 19. The
16   Program thus does in fact “mandate ineligibility for individuals, households, or
17   families that do not meet certain criteria.” See Office of the Secretary, HHS, Personal
18   Responsibility and Work Opportunity Reconciliation Act of 1996 (PRWORA);
19   Interpretation of “Federal Public Benefit,” (“HHS Interpretation of Federal Public
20   Benefit”) 63 Fed. Reg. 41,658-01 (Aug. 4, 1998). 4
21           Indeed, HHS identified the Low Income Energy Assistance Program
22   (“LIHEAP”) as the type of program that is a federal public benefit covered by
23
24
     4
       Notably Plaintiffs do not state that this Court should, let alone must, defer to the
     HHS interpretation. 8 U.S.C. § 1611 is not administered solely, or even primarily by
25   HHS, but broadly applies to all federal government agencies, as well as state and local
     governments that spend appropriated federal money. For example, the Department of
26   the Treasury manages the federal appropriations at issue in this case. Thus, HHS’s
     interpretation—however persuasive it might be—is not entitled to deference; the
27   Court must reach its own conclusion about PRWORA’s meaning. See, e.g., Bowen v.
     Am. Hosp. Ass’n, 476 U.S. 610, 642 n.30 (1986) (noting Chevron deference did not
28   apply when 27 federal agencies interpreted a statute).
                                                  7
      Case 2:20-cv-01429-DWL Document 27 Filed 08/07/20 Page 9 of 16



 1   PRWORA. Id. LIHEAP is functionally identical to the City’s program here. HHS
 2   (rather than the Treasury department) distributes funds to state governments (though
 3   not local governments) on formulaic basis. 42 U.S.C. § 8623(a)(1)(A). The states
 4   then use these funds to pay certain utility bills for households that qualify based on
 5   their income. Id. § 8624(b)(2). Arizona administers its LIHEAP funds through
 6   Wildfire—the same non-profit the City selected to administer its program. Self Decl.
 7   ¶ 16. HHS correctly reasoned that when it provides grants to states, and the states use
 8   those funds to pay for household utility expenses, then this is a federal public benefit
 9   and PRWORA prohibits states from making payments on behalf of non-citizens who
10   are not qualified aliens. That the funds come from the Treasury Department rather
11   than HHS, and that the City also pays mortgage or rent under the Program does not
12   change this.
13                  c.    The Program is not an “non-cash, in-kind” benefit.
14          Plaintiffs next argue (at 8) that the Program falls within an exception to the bar
15   on providing non-citizens who are not qualified aliens federal public benefits for
16   “[s]hort-term, non-cash, in-kind emergency disaster relief.” 8 U.S.C.
17   § 1611(b)(1)(B). Plaintiffs make the argument that because the Program works by
18   paying Phoenix’s households rent, mortgage, or utility bills directly, without first
19   passing the money to the household, the payments become a “non-cash” benefit and
20   thus fall within the exception.
21          Plaintiffs rely on 26 U.S.C. § 61(a) which provides a definition of “gross
22   income” for the purpose of computing taxable income. It does not—and does not
23   purport to—create a definition of cash or non-cash benefits. And indeed, the I.R.S.
24   requires persons to report in-kind payments of goods or services as income, based on
25   their fair market value. See Treas. Reg. § 1.61-2(d). The Internal Revenue Code’s
26   definition of gross income—which includes in-kind income— thus has absolutely no
27   bearing on whether payments made on behalf of a household for bills the household
28
                                                 8
     Case 2:20-cv-01429-DWL Document 27 Filed 08/07/20 Page 10 of 16



 1   incurred is “non-cash assistance” for the purpose of PRWORA. Nor is Plaintiffs’
 2   reliance on the income eligibility calculations for the purpose of the Supplemental
 3   Nutritional Assistance Program (“SNAP”) appropriate. 7 U.S.C. § 2014(d)(1)
 4   addresses how to calculate income for a specific purpose (eligibility for SNAP
 5   benefits)—not the meaning of cash versus non-cash assistance for the purpose of
 6   PRWORA. This statute simply makes a distinction between “money payable directly
 7   to a household” and all other forms of income; it does not define money paid on the
 8   household’s behalf as “non-cash, in-kind” assistance.
 9          Congress did not define “non-cash, in-kind” disaster relief. The exemption
10   obviously does not extend to all in-kind assistance because it only applies to “non-
11   cash, in-kind” assistance. If Plaintiffs are correct that paying an individual’s bills is
12   “non-cash, in-kind” assistance, this would create a massive expansion of PRWORA’s
13   limited exception. If Plaintiffs are right, anything can be exempted from being a
14   federal public benefit by having a non-qualified alien agree to pay for something, and
15   then presenting the government with the bill. Paying a bill on a household’s behalf
16   cannot be reasonably construed as a “non-cash, in-kind” relief. Rather, “non-cash, in-
17   kind” reliefs must be understood as providing good and services, e.g., temporary
18   housing, emergency medical treatment, or the like, not paying people’s bills. The
19   Program does not provide goods or services to households. It pays certain bills that
20   households have incurred up to a capped amount. The Program is not within the
21   exception for “non-cash, in-kind” disaster relief.
22                 d.      The non-profit verification exception is irrelevant.
23          Plaintiffs finally argue (at 9) that even if the Program is a federal public
24   benefit, 8 U.S.C. § 1642(d) prevents the City from ensuring funds are distributed in
25   accordance with federal law because “a nonprofit charitable organization, in
26   providing any Federal public benefit . . . is not required under this chapter to
27   determine, verify, or otherwise require proof of eligibility for any applicant for such
28
                                                  9
     Case 2:20-cv-01429-DWL Document 27 Filed 08/07/20 Page 11 of 16



 1   benefits.” (emphasis added). While 8 U.S.C. § 1642(d) states that federal law does
 2   not require non-profits to verify eligibility, it does not prohibit non-profits from
 3   verifying eligibility.
 4          Moreover, regardless of whether non-profits are required to verify eligibility,
 5   the eligibility requirements would still apply. 8 U.S.C. § 1642(d) does not purport to
 6   alter the definition of a federal public benefit, expand access to federal public
 7   benefits, or otherwise render non-citizens who are not “qualified aliens” eligible for
 8   benefits. The City is implementing the Program with the assistance of non-profit
 9   organizations which, under their contracts, are responsible for determining an
10   applicant’s eligibility. The City Human Services Department also accepts
11   applications and make eligibility determinations. Self Decl. at ¶¶ 13, 14. Federal law
12   does not prohibit non-profits from contractually agreeing to determine eligibility for
13   federal public benefits.
14                  2.        Even if not required by federal law, the Eligibility
                              Requirement is not preempted by federal law.
15
16          Even if the Program is not a federal public benefit, the Eligibility Requirement
17   does not violate the Supremacy Clause.
18          No one disputes that Congress has broad powers over immigration and holds
19   the exclusive authority to create immigration classifications. But not all state or local
20   regulations that touch on immigration are preempted. See, e.g., Chamber of
21   Commerce of U.S. v. Whiting, 563 U.S. 582, 587 (2011) (finding that Arizona law that
22   revoked licenses of employers who employ unauthorized aliens in certain
23   circumstances were not preempted); Keller v. City of Fremont, 719 F.3d 931, 943-945
24   (8th Cir. 2013) (holding city ordinance touching on immigration status not
25   preempted). The Eligibility Requirement is such a regulation.
26          The Supremacy Clause grants Congress the power to exclude state and local
27   regulation through preemption. A federal law’s preemption of state and local
28
                                                  10
     Case 2:20-cv-01429-DWL Document 27 Filed 08/07/20 Page 12 of 16



 1   regulations can be “explicitly stated in [a] statute's language or implicitly contained in
 2   its structure and purpose.” Jones v. Rath Packing Co. 430 U.S. 519, 525 (1977).
 3   Plaintiffs do not argue that either PRWORA or the CARES Act contains a relevant
 4   express preemption clause, and there is none.
 5          Congress may also impliedly preempt state and local regulations. Implied
 6   preemption has a “high threshold [that] must be met if a state law is to be preempted
 7   for conflicting with the purposes of a federal Act.” In re Volkswagen “Clean Diesel”
 8   Mktg., Sales Practices, and Prods. Liab. Lit., 959 F.3d 1201, 1206 (9th Cir. 2020).
 9   (citation omitted). Courts will “assume the ‘historic police powers of the States’ are
10   not superseded ‘unless that was the clear and manifest purpose of Congress.’” Arizona
11   v. United States, 567 U.S. 387, 400 (2012) (citation omitted). This includes cases
12   where “compliance with both federal and state regulations is a physical
13   impossibility,” Fl. Lime & Avocado Growers, Inc. v. Paul, 373 U.S. 142-43, (1963),
14   and those instances where the challenged state law “stands as an obstacle to the
15   accomplishment and execution of the full purposes and objectives of Congress,”
16   Hines v. Davidowitz, 312 U.S. 52, 67 (1941); see also Crosby v. Nat’l Foreign Trade
17   Council, 530 U.S. 363, 373 (2000).
18          That high threshold is not met here. The Supreme Court has repeatedly held
19   that states may regulate areas of traditional state concern that might impact non-
20   citizens, so long as they do so in ways that mirror federal objectives and incorporate
21   federal immigration classifications. See, e.g., DeCanas v. Bica, 424 U.S. 351, 355
22   (1976) superseded by statute on other grounds as recognized by Arizona v. United
23   States, 567 U.S, 387, 403 (2012); Plyler v. Doe, 457 U.S. 202, 225-26 (1982). When
24   a state regulation touching immigration merely “closely tracks” a federal regulation
25   and comports with federal goals, there is no preemption. Whiting, 563 U.S. at 601
26   (plurality opinion).
27
28
                                                11
     Case 2:20-cv-01429-DWL Document 27 Filed 08/07/20 Page 13 of 16



 1          The City did not create any new immigration classifications here; the City
 2   simply applied the classifications already created in federal law. And the CARES
 3   Act’s Coronavirus Relief Fund intentionally gave the City broad discretion to spend
 4   money however on whatever “necessary expenditures” it incurred due to COVID-19.
 5   The City is entitled to mirror federal classifications set out in PRWORA by simply
 6   requiring that recipients of this federally funded aid be citizens and qualified aliens.
 7   Because the City’s Eligibility Requirement closely tracks federal law and comports
 8   with federal goals, even if the Program is not a federal public benefit, the CARES Act
 9   does not impliedly preempt the Eligibility Requirement.
10          B.     Plaintiffs Have Not Established Irreparable Harm.
11          To qualify for a preliminary injunction, Plaintiffs must also show that they will
12   suffer irreparable harm if the injunction is denied. See Winter, 555 U.S. at 22
13   (“Issuing a preliminary injunction based only on a possibility of irreparable harm is
14   inconsistent with our characterization of injunctive relief as an extraordinary remedy
15   that may only be awarded upon a clear showing that the plaintiff is entitled to such
16   relief.”). Plaintiffs have not made this showing.
17          Typically, economic injuries are not considered irreparable harm. See e.g.,
18   Morgan Stanley & Co., LLC v. Couch, 134 F.Supp.3d 1215, 1234-35 (E.D. Calif.
19   2015). That is the nature of the harm that Plaintiffs allege here. Plaintiffs seek a
20   preliminary injunction to modify the eligibility requirements so non-citizens who are
21   not qualified aliens as defined by federal law would qualify for the Program. None of
22   Plaintiffs’ cases support the proposition that ineligibility for this type of grant
23   program is irreparable harm. See Valle del Sol Inc. v. Whiting, 732 F.3d 1006, 1029
24   (9th Cir. 2013) (threat of criminal prosecution irreparable harm); Ariz. Dream Act Coal
25   v. Brewer, 757 F.3d 1053, 1068 (9th Cir. 2014) (denial of drivers’ license irreparable
26   harm); Mitchell v. U.S. Dep’t of Hous. & Urban Dev., 569 F. Supp. 701, 705 (N.D.
27   Cal. 1983) (loss of public housing, particularly in area with lack of affordable
28
                                                 12
     Case 2:20-cv-01429-DWL Document 27 Filed 08/07/20 Page 14 of 16



 1   housing, irreparable harm); Indep. Living Ctr. of S. Cal., Inc. v. Shewry, 543 F.3d
 2   1047, 1049-50 (9th Cir. 2008) (cuts to Medicaid providers threatened availability of
 3   prescription drugs); Beno v. Shalala, 30 F.3d 1057, 1063 (9th Cir. 1994) (cuts to
 4   welfare benefits plaintiffs currently receiving was irreparable harm).
 5          The payments through the Program are used for the mortgages, rent and utilities
 6   of people harmed by the COVID-19 pandemic. But there is no evidence that the
 7   individual plaintiff or members of the two organizational plaintiffs will suffer some
 8   non-financial, irreparable harm if they are ineligible for this grant. In addition, this is
 9   not the only program available for people harmed by the pandemic. For example, the
10   Governor has delayed evictions through October 2020. Ariz. Gov. Doug Ducey, Exec.
11   Order 2020-49 (July 16, 2020).        Area utilities have halted disconnections and late
12   payments because of the pandemic. 5 There are also private fundraising efforts to
13   support the Arizona Undocumented Workers Relief Fund, which provides assistance to
14   people who are undocumented or from mixed status households. Hernandez Decl. ¶
15   11; Ruiz Decl. ¶ 5. This provides an additional source of support for people who do
16   not have the immigration status necessary to qualify for the Program.
17          Based on this record, plaintiffs have not shown that they will likely suffer
18   irreparable harm if the preliminary injunction is denied. The pandemic, not the
19   Program, is the cause of the harms.
20          C.     The Public Interest and Balance of Harms Do Not Support a
                   Preliminary Injunction.
21
22          In addition, to warrant preliminary injunctive relief, Plaintiffs must clearly
23   demonstrate that the “balance of equities weighs in [their] favor” and that the injunction
24   serves the public interest. Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1092 (9th
25   Cir. 2014). When the government is a party, the analysis of these factors “merge.” Id.
26
27
     5
      See https://srpnet.com/about/customer-assistance.aspx ,
     https://www.aps.com/en/Residential/Save-Money-and-Energy/Disconnections ,
28   https://www.swgas.com/en/covid19 (last visited August 7, 2020).
                                              13
     Case 2:20-cv-01429-DWL Document 27 Filed 08/07/20 Page 15 of 16



 1          The balance of harms here does not favor plaintiffs. There is a limited pool of
 2   funds for the Program. Allocating some of it to Plaintiffs or their members may deprive
 3   others of the funding they need for their mortgages, rent or utilities. Self Decl. ¶ 17.
 4   Indeed, Plaintiffs sought expedited consideration of their preliminary injunction motion
 5   because of their concern that funds might be expended before their motion is resolved.
 6   If everyone receives the maximum grant of $4,200, only 5,099 households in Phoenix
 7   would be able to receive grants under the program. Id.
 8          If preliminary injunctive relief is granted, the funding that might be made
 9   available to pay Plaintiffs’ utilities and other expenses cannot be recouped later and
10   reallocated to some other needy person. Once Plaintiffs receive this one-time grant,
11   they have received all of the relief they seek in this case, and they may also effectively
12   deprive some other applicant of a potential grant. Given the fixed amount of money to
13   be allocated, the balance of harms does not favor Plaintiffs.
14          Plaintiffs’ public interest also fails. Their argument (at 14) is that “imposing
15   unlawful restrictive immigration requirements” is not in the public interest. This
16   assumes they are correct on the merits, which they are not. Particularly given the fixed
17   amount of funding that is available, the public interest is served by permitting the
18   program to be implemented as is, unless this Court determines that the current eligibility
19   requirements violate federal law.
20          Neither the balance of harms nor the public interest would be served by a
21   preliminary injunction. 6 This is not to discount the harms that Plaintiffs describe in
22   their declarations. The harms, however, are caused by the pandemic, and this Program
23
24   6
       Because Plaintiffs’ Supremacy Clause claim raises a pure issue of law, the City would
     support consolidating the preliminary injunction with a trial on the merits under Rule
25   65(a)(2) to resolve that claim. The merits could be resolved based on the briefing and
     oral argument. Even if this Court agrees with Plaintiffs’ on the merits of Count 1 (which
26   it should not), Plaintiffs should not receive a permanent injunction. “An injunction is
     a drastic and extraordinary remedy, which should not be granted as a matter of course.”
27   Monsanto v. Geertson Seed Farms, 561 U.S. 139, 165 (2010).
28
                                                14
     Case 2:20-cv-01429-DWL Document 27 Filed 08/07/20 Page 16 of 16



 1   cannot solve all of those problems.
 2                                IV.      BOND REQUIREMENT
 3         If this Court grants a preliminary injunction, the City requests security sufficient
 4   to ensure that it may recoup amounts that the Program might be obligated to pay for
 5   people who are not qualified immigrants during the term of the preliminary injunction.
 6                                  V.      CONCLUSION
 7         This Court should deny the preliminary injunction.
 8         Dated this 7th day of August, 2020.
 9
10                                           OSBORN MALEDON, P.A.

11                                           By      s/ Mary R. O’Grady
                                                     Mary R. O’Grady
12                                                   Emma J. Cone-Roddy
13                                                   2929 North Central
                                                     21st Floor
14                                                   Phoenix, Arizona 85012-2793
15
                                             CITY ATTORNEY’S OFFICE
16
                                                     Cris Meyer
17                                                   Les S. Tuskai
18                                                   Phoenix City Hall
                                                     200 West Washington Street
19                                                   13th Floor
                                                     Phoenix, Arizona 85003
20
21                                                   Attorneys for Defendant
22
23
24
25
26
27
28
                                                15
